As early as 1866 the Legislature of the Territory of Utah enacted a law lessening the terms of sentences of convicts for good conduct. Laws Utah 1866, c. 6, p. 5 et seq. When the sentences involved in the instant case were imposed, R.S. Utah 1933, 67-0-1 to 67-0-12 were in effect. Such portions of the two acts as are deemed material to a determination of the questions presented for decision are as follows: *Page 340 
    Laws of Utah 1866, chap. 6.            R.S. Utah 1933, title 67.
   Section 1. "That it shall be the      Section 67-0-4. "The board of
duty of the Warden of the Utah        pardons may adopt rules and
Penitentiary to keep a record in      regulations, not inconsistent with
which he shall enter a statement of   law, for its government, its meetings
every infraction of the prison        proceedings before it, and hearings,
rules committed by any of the         the conduct of providing for the
convicts. At the end of each month,   parole of prisoners, for the
he shall certify upon said record     reduction of sentences for good
to the good conduct of each convict   behavior and for the forfeiture of
who has not been guilty of an         such reductions, and specially
infringement of any of the rules."    providing for the granting of
                                      additional reduction of sentence
                                      conditioned upon a prisoner's
                                      good behavior and efficient work
                                      while employed on state roads,
                                      public buildings and public roads."
                                         Section 67-0-7. "The board of
                                      pardons may permit any prisoner who
                                      is now or may hereafter be imprisoned
                                      in the state prison, or any county
                                      jail, to go on parole outside of the
                                      prison buildings and other inclosures;
                                      provided, that a prisoner who is
                                      imprisoned for murder in the first
                                      degree shall not be permitted to go on
                                      parole until he shall have served at
                                      least fifteen years' actual time in
                                      the state prison. The concurrence of
                                      at least four members of the board
                                      shall be necessary for the parole of
                                      a prisoner."
   Section 2. "Each convict              Section 67-0-10. "The board of
sentenced for any period less than    pardons may extend to each convict
life, who has not been guilty of a    sentenced for any period less than
breach of the rules of discipline     life who shall not have been guilty
of the prison, shall be entitled to   of a breach of the rules of discipline
a reduction of the period of          of the prison a reduction of the
sentence, as hereinafter provided;    period of sentence as hereinafter
and when the full term of             provided; and when the full term of
imprisonment for which any convict    imprisonment for which such convict
has been sentenced by the Court       shall have been
shall
 *Page 341 
be diminished by his good conduct     sentenced shall be diminished by his
under the provisions of this Act,     good conduct so that his term of
so that the term of imprisonment      imprisonment has thereby expired, the
has thereby expired, the Warden of    warden shall immediately furnish the
the penitentiary shall immediately    board of pardons a certificate stating
furnish the Secretary of the          the length of time his term of
Territory a certificate stating the   imprisonment has been so diminished,
length of time his term of            and, no objections appearing to the
imprisonment has been so              board, the convict shall be released."
diminished, and no objections
appearing to the Governor, the
convict shall be released."
   Section 3. "The following             Section 67-0-11. "The hereinafter
deductions shall be allowed to        specified deductions shall be allowed
convicts for good conduct; from the   to convicts for good conduct:
term of sentence of three months,
fifteen days; from a term of six         "(1) From a term of sentence of
months, thirty days; from a term of   three months, fifteen days; from a
one year, two calendar months; thus   term of six months, thirty days; from
a one year convict shall be           a term of one year, two calendar
entitled to a discharge at the        months; thus, a one-year convict shall
expiration of ten months. If the      be entitled to a discharge at the
term be for any time greater than     expiration of ten months.
one year, the service for the
second year, or portion thereof,         "(2) If the term is for any time
shall begin at the expiration of      greater than one year, the service for
ten months, which shall stand for a   the second year or portion thereof
service of one year. On a second      shall begin at the expiration of ten
year the convict shall be entitled    months, which shall stand for a
to a reduction of three calendar      service of one year. On the second
months; thus a service of one year    year the convict shall be entitled to
and seven months shall be             a deduction of three calendar months;
sufficient for a term of two years.   thus, a service of one year and seven
The service of a third year, or       months shall be sufficient for a term
fraction thereof, shall begin at      of two years.
the expiration of one year and
seven months; four calendar months       "(3) The service of a third year,
shall be allowed on said third        or portion thereof, shall begin at the
year; thus a service of two years     expiration of one year and seven
and three months shall be             months; four calendar months shall be
sufficient for a term of three        allowed on said third year; thus a
years. For a term of four years,      service of two
the service
 *Page 342 
vice of the fourth, or portion        years and three months shall be
thereof, shall begin at the           sufficient for a term of three
expiration of two years and three     years.
months, and on the fourth year
five months shall be allowed,            "(4) The service of the fourth
thus a service of two years and ten   year, or portion thereof, shall
months shall be sufficient for a      begin at the expiration of two
term of four years. In a term of      years and three months, and on the
five years the service of the         fourth year five months shall be
fifth year, or portion thereof,       allowed; thus, a service of two
shall begin at the expiration of      years and ten months shall be
two years and ten months, and         sufficient for a term of four
from the fifth year there shall be    years.
a deduction of six calendar months;
thus a service of three years and        "(5) The service of the fifth year,
four months shall be sufficient for   or portion thereof, shall begin at
a term of five years. For all time    the expiration of two years and ten
in excess of five years there shall   months, and from the fifth year there
be a deduction of one-half for such   shall be a deduction of six calendar
time."                                months; thus, a service of three
                                      years and four months shall be
   Section 4. "In all terms of        sufficient for a term of five years.
sentence terminating immediately
between those terms hereinbefore         "(6) For all time in excess of five
specified the deduction shall be      years there shall be a deduction of
proportionate to those named in the   one-half of such time. In all terms
foregoing section."                   of sentence terminating between those
                                      hereinbefore specified, the deduction
   Section 5. "For a violation of     shall be proportionate."
the rules, the convict shall be
liable to forfeit all of his             Section 67-0-12. "For a violation
reduction time for the month in       of the rules the convict shall be
which the infraction occurs. If the   liable to forfeit all his deduction
offense or offenses be aggravated     time for the month in which the
or frequent, the Warden or other      infraction occurs. If the offense or
officer in charge shall have power    offenses be aggravated or frequent,
to punish the offender by depriving   the warden, or other officer in
him of all or any portion of his      charge, may punish the offender by
reduction time earned previous to     depriving him of all or any portion of
the commission of said offense or     his deduction time earned previous
offenses. Provided, that any          to the commission of such offense or
convict who may feel himself          offenses; provided, that any convict
aggrieved by the action of the        who may feel himself aggrieved by the
Warden                                action of the warden, or
 *Page 343 
or other officer in charge in such    other officer in charge, in such cases
cases, shall have the right to        shall have the right to appeal, in
appeal, in writing, to the Governor   writing, to the board of pardons,
of the Territory, which writing       which writing shall include a
shall include a statement of facts,   statement of facts and the evidence
and the evidence and reassons of      and reasons of the appellant for
the appellant for considering         considering himself unjustly dealt
himself unjustly dealt with. Should   with. Should the board upon
the Governor, upon investigation,     investigation deem the complaint of
deem the complaint of the convict     the convict well grounded, it shall
well grounded, he shall have power    credit back to him the earned
to credit back to said convict the    deduction time of which he shall have
earned reduction time of which he     been deprived."
has been deprived."

In the case of In re Rudger Clawson, 5 Utah 358, 15 P. 328, the Supreme Court of the Territory of Utah took the view that when, and only when, a statute lessening the term of a sentence for good conduct is in effect when sentence is imposed, such statutory provision in effect becomes a part of the sentence. That is the holding of the courts generally. 50 C.J. 346, 347. It will be observed that the act of 1866 differs in a number of particulars from the law which was in effect when the sentences which are here brought in question were imposed The difference, however, in the two enactments is not of controlling importance upon the questions which are here presented for determination, Defendant lays considerable stress upon the use of the word "may" in the first sentence of R.S. Utah 1933, 67-0-10. It is urged that the use of that word indicates a legislative intention to leave the matter of whether good time shall or shall not be allowed entirely to the discretion of the Board of Pardons. The adjudicated cases and the authorities generally are to the effect that whether the use of the word "may" in a particular statute "is to be construed as mandatory and imposing a duty, or merely as permissive and conferring discretion, is to be determined in each case from the apparent intention *Page 344 
of the statute as gathered from the context, as well as the language of the particular provision. * * *
"The word `may' in a statute will be construed to mean `shall' whenever the rights of the public or third persons depend on the exercise of the power or the performance of the duty to which it refers, and such is its meaning in all cases where the public interests and rights are concerned, or a duty is imposed on public officers, and the public or third persons have a claim de jure that the power shall be exercised. * * *
"The true rule of construction is that the word `may' as used in a statute, `is to be taken as meaning "must" or "shall" only in cases where the public interest and rights are considered, and where the public or third persons have claimed de jure that the right shall be exercised. In other cases the enactment is not imperative, but left to sound discretion.'" 5 Words and Phrases Judicially Defined, First Series, p. 4421.
The doctrine of the foregoing text is well established, as will be seen from an examination of the cases therein cited, to which many others might be added. It will be noted in the last part of R.S. Utah 1933, 67-0-10, it is provided that "the warden shall * * * furnish the board of pardons a certificate stating the length of time his [prisoner's] term of imprisonment has been so diminished, and, no objections appearing to the board, the convict shall be released." The use of the language "no objections appearing to the board, the convict shall be released," is clearly mandatory. Thus, the word "may" used in the first part of the section under review must be held to be mandatory, or the word "shall" used in the latter part of that section must be held as merely conferring discretion on the board. When we look to the other provisions of R.S. Utah 1933 heretofore quoted in this opinion, the language used will admit of no other construction than that the Legislature intended that good time must be allowed convicts who by their conduct in prison have earned the same. The use of the word "earned" in the act is significant. Generally speaking, one has a right to that which he has earned. The language of R.S. Utah 1933, 67-0-12, gives a prisoner who feels himself aggrieved by the *Page 345 
failure of the warden to give him credit for good time the right of appeal to the Board of Pardons It is then provided that, "should the board upon investigation deem the complaint of the convict well grounded, it shall credit back to him the earned deduction time of which he shall have been deprived." If, as contended on behalf of the warden, it is merely a matter of discretion of the Board of Pardons whether it will or will not allow a deduction for good time actually earned, it is difficult to perceive why the lawmaking power should take pains to enact into law specific directions as to deductions that shall be made for good conduct. If the Board of Pardons may, as it sees fit, withhold deductions for good conduct, then and in such case the statutory provisions fixing definite rules for making deductions for good behavior, and providing that a convict who feels himself aggrieved may appeal from the action of the warden to the Board of Pardons, are useless. Quite generally the purpose sought to be accomplished on an appeal is to establish a right which the appellant claims has been erroneously denied him by an inferior officer, board, or tribunal. To fail to allow deduction for good conduct of a convict is to fly in the face of that cardinal rule of statutory construction which requires that, when possible, effect must be given to all of its provisions. 25 R.C.L. p. 1004, § 246. Moreover, it is clear that deductions from sentences of convicts who obey the prison rules is calculated to improve the discipline of those who are confined therein, and to impress upon them that good behavior is not without reward. The Legislature doubtless had these purposes in mind when it enacted the law here under review. Such being the end sought to be accomplished by the law, it is the duty of the courts to so construe it as to accomplish that object and purpose. 25 R.C.L. 1013, § 253. In this connection it may be observed that in both state and nation we are governed by laws and not by men; not only special laws but also special favors granted by those in authority to one person not accorded to all under similar circumstances are uniformly looked upon as contrary *Page 346 
to our system of government. Moreover, even where discretionary power is vested in an officer, board, or tribunal, the exercise of that power is not absolute. Discretionary power must be exercised in accordance with rules of law, notwithstanding such rules may often be difficult to circumscribe with accuracy. This court has frequently held that discretionary power may not be exercised arbitrarily or capriciously. There is no valid reason why the same rules should not apply to the board of pardons.
Our attention is called to the provisions of R.S. Utah 1933, 67-0-4, wherein the Board of Pardons is given authority to adopt rules and regulations for the reduction of sentences for good behavior and for the forfeiture of such reductions. The foregoing provision does not make against but rather tends to support the view that convicts are entitled to credit for good behavior. The Board of Pardons is by that section permitted to adopt only such regulations as are not inconsistent with law. The Legislature has not attempted to make any rules or regulations touching what shall and what shall not constitute such good conduct as entitled a convict to credit for good behavior. That power is by the section under review conferred upon the Board of Pardons which may also grant additional reductions for "a prisoner's good behavior and efficient work while employed on state roads, public buildings and public roads."
It is further urged that the act making sentences other than those for murder and treason indeterminate is in conflict with the law which grants prisoners a deduction from their sentences for good behavior. There is no difficulty in granting deductions for good behavior from a sentence which is indeterminate. An indeterminate sentence "shall continue in full force and effect until the maximum period has been reached, unless sooner terminated or commuted as provided by law." R.S. Utah 1933, 105-36-20. Whether a given sentence is indeterminate or for a fixed period, all that need be done is to deduct the good time earned from the maximum period of the sentence. It would, to say the *Page 347 
least, be illogical to say that credit for good behavior should be granted as a matter of right to one imprisoned for a fixed period but should be denied to one whose sentence is indeterminate. The same reasons for granting a deduction in the one case apply equally to the other. When the Legislature enacted R.S. Utah 1933 containing provisions for the imposition of both indeterminate sentences and fixed sentences and provided for granting credit for good behavior, it made no attempt to limit the provisions granting credit for good behavior to those convicts who are sentenced for a fixed time. The courts are not warranted in grafting any such distinction upon the law as applied to indeterminate sentences.
The view is expressed in the prevailing opinion that our State Constitution, article 7, § 12, vests in the Board of Pardons exclusive authority to "remit fines and forfeitures, commute punishments, and grant pardons after convictions, in all cases except treason and impeachments." With such view I am in entire accord. The Legislature may not exercise such functions, but it, and it alone, has, within constitutional limitations, authority to fix the punishment that shall be imposed upon those who are convicted of criminal offenses. A provision granting a deduction of sentence for good behavior is not, under the authorities, the exercise of the pardoning power, but the fixing of the punishment. It is the equivalent of providing that the sentence imposed shall be for the term fixed less such credit as the convict may earn by his good conduct while confined in prison. The Legislature having, as it does, authority to fix punishment, may fix a lesser punishment for those who obey the prison rules and regulations than is imposed upon those who do not. I am unable to agree with my associates that such a law offends against the constitutional provision which vests the pardoning power in the Board of Pardons. That such laws are not unconstitutional finds support in the authorities. In reClawson, supra; 12 C.J. 1002, and cases there cited. *Page 348 
In his concurring opinion Mr. Justice FOLLAND cites cases from Indiana and California in support of the view that our statutory provisions making sentences indeterminate should prevail over the statutory provision providing for deductions for good behavior. Some of the cases so cited are authority for the view that subsequent enactment of an indeterminate sentence law by implication repeals a prior law making it mandatory that deductions be allowed for good behavior. An examination of these cases reveals the fact that the laws in those jurisdictions requiring that sentence be made indeterminate conflicted, in a number of particulars, with the pre-existing law which required that deductions be made for good behavior. As heretofore indicated, the provisions of our law requiring that sentences shall be made indeterminate and the provisions of our law requiring that deductions from sentences be made for good behavior may both be given effect. There is no greater difficulty in applying the law relating to granting deductions for good behavior when the sentence is indeterminate than there is when the sentence is for a fixed period. Under our statute, a so-called indeterminate sentence is, in a sense, a misnomer, because it is a sentence for the maximum period fixed by law. Moreover, it may not be said that the Legislature, by the enactment of the indeterminate sentence law, intended to repeal the statute granting a deduction from sentences for good conduct, because both provisions were re-enacted as a part of R.S. Utah 1933. In such case the two provisions are in pari materia. They should both be given effect. That may be done without doing violence to either. Thus, in my view, those prisoners who earn credit for good conduct are, as a matter of law, entitled to a deduction from the maximum terms of their sentences to the extent specified in R.S. Utah 1933, 67-0-11. It is, however, primarily the province of the Board of Pardons to determine the fact of whether the prisoner has or has not complied with the rules and regulations of the state prison. In the absence of action by the Board of Pardons, the warden is without authority to *Page 349 
release a prisoner prior to the expiration of the maximum term of his sentence. The warden is required to furnish the Board of Pardons a certificate stating the length of time the convict's term of imprisonment has diminished because of good conduct and, "no objections appearing to the board, the convict shall be released." Thus, notwithstanding the warden may think a convict is entitled to credit for good time, the Board of Pardons may find otherwise. Until the Board of Pardons has approved the deduction of sentence, the warden is powerless to release a convict before he has served the full term of his sentence. The Board of Pardons, however, may not deny credit for good behavior in the absence of facts justifying such action. If upon investigation it is found that a convict has not been guilty of the infraction of any of the rules or regulations promulgated by the prison authorities, he is, as a matter of law, entitled to credit for good conduct as by law provided.
It is alleged in each of the petitions for a writ of habeas corpus, and admitted in the answers of Warden Davis, that the "petitioner has never been found guilty by any court of breach of the peace or any other crime in the State of Utah since his said confinement in said prison. The petitioner has never been informed that any of his good time was taken from him by the defendant warden of said prison." It is also alleged in the petition, but denied by the answer of the warden, "that petitioner was and still is entitled to his good time in said prison and should have been released from said prison on January 17, 1936." The allegation last quoted is open to the objection that it states a conclusion of law rather than an allegation of a fact. If such language be viewed as an allegation of an ultimate fact, still the warden's answer raises an issue of fact which should be determined by the Board of Pardons. Petitioners urge that, in the absence of any showing to the contrary, there is a presumption that each of them is entitled to credit for good conduct and that they may not be deprived of credit for good conduct without an opportunity to be heard. Cases are cited *Page 350 
in support of that doctrine. The law announced in those cases is sound, but, as heretofore indicated in this opinion, the petitioner should seek release from the Board of Pardons before applying to this court for release. So far as is made to appear, the petitioners have not applied to that tribunal for credit for good time. Orderly procedure requires that they exhaust their remedy in that forum before applying to the courts for relief. In a sense prisoners are under the control of the Board of Pardons; that is to say, the warden may not release them until they have served their full sentence unless otherwise directed by the Board of Pardons. The Board of Pardons is not a party to this proceeding. So far as is made to appear, the board may have a good and sufficient reason why the applicants for the writs should not be given credit for good behavior. By our Constitution, article 7, § 12, as well as by statutory enactment, R.S. Utah 1933, 67-0-4, the Board of Pardons is given broad powers in making rules and regulations touching the matter of leniency to convicts. The exercise of that power is, however, subject to such regulations as may be provided by law. Notwithstanding the warden may deem a prisoner entitled to credit for good behavior, the Board of Pardons may, for good cause shown, deny such credit. R.S. Utah 1933, 67-0-12. Thus, while I do not agree with what is said in the prevailing opinion as to why the writs should be denied, still I am of the opinion that upon the facts alleged and admitted in this proceeding the applicants have failed to affirmatively establish the fact that they are entitled to credit for good behavior. They should first seek relief from the Board of Pardons, and, if such board without good cause fails to give them credit for good conduct, then and in such case this court should grant them relief.
I concur in the order denying the writs prayed for.